Citation Nr: 0016761	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  93-23 596	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York



THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
service-connected post-traumatic stress disorder (PTSD) from 
July 1, 1992, to August 1, 1996.
 
2.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to November 
1969.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating action of the RO which 
proposed a reduction of a 30 percent rating for the veteran's 
service-connected PTSD, to 10 percent disabling; and an April 
1992 rating decision, which formally reduced that rating to 
10 percent, effective on July 1, 1992.  The veteran perfected 
his appeal regarding the propriety of that reduction; 
however, due to procedural development required for other 
claims by the veteran, the case was returned by the Board 
without action.

In an August 1996 rating decision, the RO increased the 
rating to the current level of 30 percent, effective from 
August 1, 1996.  The veteran continues to disagree with that 
evaluation.



FINDINGS OF FACT

1.  In an April 1986 rating action, service connection for 
PTSD was granted at a level of 10 percent.  In a July 1990 
decision, the Board granted an increased rating to 30 
percent.  In a July 1990 decision, the RO assigned the 30 
percent rating, effective August 1, 1988.

2.  In an April 1992 rating action, the disability rating was 
reduced to 10 percent, effective from July 1, 1992.  In an 
August 1996 rating decision, the RO increased the rating to 
the current level of 30 percent, effective from August 1, 
1996.

3.  During the period from July 1, 1992, to August 1, 1996 
when the 10 percent rating was in effect, the veteran's PTSD 
was manifested by intrusive thoughts, nightmares, problems 
with intimacy, fits of rage and flashback which required 
medication and counseling.

4.  The medical evidence of record does not reflect that the 
veteran's PTSD had undergone improvement from July 1, 1992, 
to August 1, 1996.

5.  The veteran's service-connected PTSD is shown to likely 
produce considerable impairment of social and industrial 
adaptability with a Global Assessment of Functioning (GAF) 
score of 55.  

6.  The symptoms due to service-connected PTSD are not shown 
to result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and difficulty in 
adapting to stressful circumstance and inability to establish 
and maintain effective relationships or findings of severe 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSIONS OF LAW

1.  Restoration of the 30 percent rating assigned for the 
service-connected PTSD from July 1, 1992 to August 1, 1996 is 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999) 38 C.F.R. §§ 3.105, 3.344, 4.1 (1999).

2.  The criteria for the assignment of a 50 percent rating 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104; 38 C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 
4.132, including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 
3.102, 4.7, 4.126, 4.130, including Diagnostic Code 9411 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of the Veteran's 30 Percent Rating for PTSD.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge and the 
veteran's condition).  The veteran was notified in November 
1991 of the RO's intent to reduce the 30 percent rating in 
effect for his PTSD to 10 percent.  Thereafter, he was 
afforded the opportunity to have a predetermination hearing 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e).

Final action to reduce the 30 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in April 1992, effective on 
July 1, 1992.  The veteran was informed of the decision by 
letter dated in April 1992.  Consequently, it appears that 
the RO did follow the procedures required under 38 C.F.R. § 
3.105(e)--the veteran was notified of his rights, given an 
opportunity for a hearing and time to respond, and the 
reduction was made effective no sooner than permitted ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.").  
38 C.F.R. § 3.105(h)(2)(i).  As the reduction was taken 
within less than five years of the award of the 30 percent 
rating, a reexamination disclosing improvement of the 
disability will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

Having decided that the process required to reduce the 
veteran's ratings was correctly followed by the RO, the Board 
must determine whether, given the available evidence, such a 
reduction was warranted or whether the rating should be 
restored to the previously assigned level.  To ignore the 
specific nature of the disability experienced by the veteran 
when assigning a rating violates certain essentials of 
rating.  There must be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2.

Regarding the service-connected PTSD, a 30-percent rating was 
assigned, effective in August 1988, based in part on findings 
that the veteran was hospitalized on several occasions in 
1988 and that the veteran was noted to have been depressed.  

The veteran was examined at a VA facility in September 1991, 
the findings of which were apparently used as the basis for 
the proposed reduction in the rating.  The veteran complained 
of occasional nightmares, feelings of guilt, occasional bouts 
of anger and alcohol abuse.  At that time, the examiner noted 
that the veteran was not receiving any psychiatric treatment 
for his PTSD.  The examiner also stated that alcohol 
dependence was becoming the main problem as opposed to the 
veteran's PTSD.  

The medical records from July 1992 to August 1996 indicated 
that the veteran was hospitalized on several occasions due to 
psychiatric problems, underwent psychiatric counseling, in 
part, for PTSD and was prescribed psychiatric medication.  
The veteran reported that he suffered from intrusive 
thoughts, nightmares, problems with intimacy, fits of rage 
and flashbacks.  

In reviewing the medical evidence of record in light of the 
whole recorded history, the Board finds that restoration of 
the 30 percent rating is appropriate in that his PTSD 
continued to require treatment and that sustained improvement 
in the veteran's symptomatology had not been demonstrated.  



II.  Increased Rating

The veteran contends that his PTSD is more disabling than 
currently evaluated.

The veteran was hospitalized several times in the 1990's for 
drug and alcohol intoxication and abuse.  He also underwent 
counseling and received medication for his service-connected 
PTSD.  

A VA examination was conducted in October 1995.  The 
diagnosis was PTSD and alcohol dependence, in early 
remission.  

The veteran was hospitalized due to PTSD from May to July 
1996.  The diagnosis was PTSD; continuous nicotine 
dependence; and alcohol dependence, in early remission.  His 
Global Assessment of Functioning Scale (GAF) score was 50 
(current).  

A VA examination was conducted in December 1996.  The veteran 
complained of a long history of nightmares, feelings of guilt 
and anger.  The diagnosis was PTSD and alcohol abuse.  The 
veteran's GAF was around 55 because of his significant social 
adaptation problem with work and people.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Earlier evaluations had 
considered the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); however, those provisions were changed, 
effective on November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision and the Board 
will also consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, including Diagnostic Code 9411 (1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent rating is assigned where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms produce definite industrial 
impairment.  A 50 percent evaluation requires that the 
ability to establish and maintain effective relationships be 
considerably impaired and that the psychoneurotic symptoms 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when the ability to establish and 
maintain relationships is severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. 4.132, including Diagnostic 
Code 9411 (1996).  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports the 
finding that the veteran's disability picture, i.e., 
nightmares, feelings of guilt and anger and problems in 
social adaptation, more nearly approximates that of 
considerable social and industrial impairment under the old 
criteria.  Hence, a 50 percent schedular rating is for 
application under the provisions of 38 C.F.R. § 4.132, 
including Diagnostic Code 9411 (1996).  

While the evidence is sufficient to support a 50 percent 
evaluation, it does not support a rating higher than 50 
percent.  Most of the symptoms described in the criteria for 
a higher rating of 70 percent are absent under both the old 
and new ratings criteria.  It has not been demonstrated that 
the effects of the symptoms related to the service-connected 
PTSD have resulted in social impairment with deficiencies in 
most areas with difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  In addition, it has not been shown that the 
service-connected PTSD is of such severity and persistence so 
as to result in severe social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The examiner 
who performed the latest examination also stated that the 
veteran's GAF was around 55.  The Board notes that a GAF 
score of 55-60 reflects only moderate impairment consistent 
with a 50 percent rating.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  



ORDER

Restoration of a 30 percent rating for the service-connected 
PTSD from July 1, 1992 to August 1, 1996 is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.




		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals



 

